Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Applicant’s election without traverse of group I in the reply filed on June 14, 2021 is acknowledged.
                                              Status of the application
2. Claims 1-10, 12, 19, 22, 25-26 and 41-42 are pending and considered for examination. Claims 11, 13-18, 20-21, 23-24, 27-40 and 43-51 were canceled.
                                                             Priority
3.  This application filed on September 09, 2019 is a 371 of PCT/CA2018/050294 filed on March 12, 2018 which claims priority to US 62/469,772 filed on March 10, 2017.                                                                    
                                                         Informalities
4. The following informalities are noted:
                (i) Claim 4 recites EC1. Expanding the term at least for the first time that it appears in the claim is suggested.
                (ii) Claim 19 line 5, and specification (see at least para 0052) recite ‘complimentary’. It should have been ‘complementary’. Appropriate correction is required.
Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
    Claims 1-2, 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,982,253 (hereafter the ‘253). Although the claims at issue are not identical, they are not patentably distinct from each other because An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1 and 19 are generic to all that is recited in claims 17-20 of the patent ‘253. That is, the instant claims 1 and 19 fall entirely within the scope of claims 17-20 of the patent ‘253 and are anticipated or obvious over the claims 17-20 of the patent ‘253. Specifically the method of detecting  a target analyte in a sample comprising combining  the sample with a first circular DNA template comprising antisense RNA-cleaving DNAzyme, amplifying the first circular DNA template by rolling circle amplification, contacting the first amplification product with a second circular DNA template, producing a 5’cleavage fragment, amplifying the second circular DNA template by rolling circle amplification and detecting an increase in the first and /or second amplification product, thereby detecting the presence of the target analyte in the .
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10, 12, 19, 22, 25-26 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0294125) in view of Todd et al. (US 2015/0050656)
Li et al. teach a method of claim 1, 17, 19, 22, 25, 42, detecting a target analyte in a sample, the method comprising:
combining the sample with a first circular DNA template (substrate RCA-T) comprising a region encoding an antisense ribonucleotide-cleaving DNAzyme (RNA-cleaving DNAzyme), wherein the first circular DNA template is amplified by rolling circle amplification in the presence of the target analyte to produce a first amplification product comprising the RNA-cleaving DNAzyme (see entire document, at least para 0096, 0005-0008, 0039-0048, para 0106);
contacting the first amplification product comprising the RNA-cleaving DNAzyme and a substrate complex comprising a ribonucleotide-containing DNA sequence (RDS) nucleic acid molecule annealed to a second circular DNA template (RCA-T), the second circular DNA template  comprising a region encoding an antisense DNAzyme, wherein the RNA-cleaving DNAzyme acts on the substrate complex to produce a 5’ cleavage fragment comprising a 5’ region annealed to the second circular DNA template and a 3’ cleavage fragment (see entire document, at least para 0098, 0108-0111);
amplifying the circular DNA template by rolling circle amplification primed by a 3’-hydroxyl end of the 5’ region annealed to the second circular DNA template (RCA-T) to produce an amplification product comprising the DNAzyme (see entire document, at least para 0098, 0110-0111); and 

 With reference to claim 2, teach that the target analyte is a target nucleic acid molecule that binds to the first circular DNA template and rolling circle amplification of the first circular DNA template is primed by a 3’-hydroxyl end of the target nucleic acid molecule that binds to the first circular DNA template (see entire document, at least para 0007-0008).
With reference to claim 3, teach that the target analyte activates an exogenous RNA-cleaving DNAzyme that binds to a nucleic acid molecule annealed to the first circular DNA template comprising one or more RDS sequences to produce a 5’ cleavage product comprising a 5’ region annealed to the first circular DNA  template, wherein rolling circle amplification of the first circular DNA template is primed by a 3’-hydroxyl end of the 5’ region annealed to the first circular DNA template (see at least para 0011, 0051-0053).
With reference to claim 4, teach that the nucleic acid molecule annealed to the first circular DNA template comprises a first RDS sequence that is cleaved by the exogenous RNA-cleaving DNAzyme and that is cleaved by an RNA-cleaving DNAzyme encoded by the second circular template, optionally wherein the exogenous RNA-cleaving DNAzyme is EC1 (see entire document, at least para 0011, 0051-0053).
With reference to claim 5-7, teach that the target analyte binds to a recognition moiety that directly or indirectly triggers rolling circle amplification of the first circular 
With reference to claim 8, teach that wherein the 3’ end of the RDS nucleic acid molecule is resistant to exonuclease activity (see at least para 0056).
With reference to claim 9, teach that comprising removing unpaired nucleotides from the 5’ cleavage fragment to form the 3’-hydroxyl end of the 5’ region annealed to the second circular DNA template (see at least 0109).
With reference to claim 10, teach that phi 29 DNA polymerase is used for removing unpaired nucleotides from the 5’ cleavage fragment, optionally in the presence of polynucleotide kinase (PNK) and wherein phi 29 DP is used for rolling circle amplification of the first circular DNA template and/or second circular DNA template (see at least para 0109).
With reference to claim 12, teach that combining the sample with the first circular DNA template, contacting the first amplification product and the substrate complex, and amplifying the second circular DNA template are done at same temperature and/or in the same reaction vessel (see entire document, at least para 0096-0111).
With reference to claim 26, Li et al. teach that the reaction mixture comprises excess of first circular template relative to RDA molecule (see at least para 0106-0111).
With reference to claim 41, Li et al. teach treating the sample to render the target nucleic acid molecule single stranded (see at least para 0106).
Although Li et al. teach first and second circular DNA templates, Li et al. did not specifically teach a second circular template comprising a complementary region to ribonucleotide-containing DNA sequence.

It would be obvious to one of the ordinary person skilled before the effective filling date of the invention to modify the method of detecting a target analyte as taught by  Li et al. with a substrate comprising catalytic oligonucleotides comprising ribonucleotides as taught by Todd et al. to achieve an improved sensitive method for detecting target analyte. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in sensitive method because Todd et al. explicitly taught use of universal catalytic oligonucleotides comprising ribonucleotides in reducing background signal noise ratio thereby increasing the detection signal of the target (see at least para 0292-0300) and such a modification of the method is considered obvious over the cited prior art.
                                              Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637